TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00326-CR


Robert Theodore Boes, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 02-680-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Todd Dudley, is ordered to tender a brief in this cause no later than January 23, 2004. 
No further extension of time will be granted.
It is ordered January 13, 2004. 

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish